Title: From Alexander Hamilton to Caleb Swan, 21 September 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            New York Sep. 21st 1799
          
          Agree I request that you will furnish Lieutenant Philemon Charles Blake of the first Regiment and Lieutenant James Richardson Richmond of the second Regiment each with the bounty money for two full companies to be applied to recruiting for those Regiments respectively.
          Lt. Blake is ordered to Wilmington in Delaware where upon his arrival he is to give you notice. You will either require him to come to you to receive the money in person or you will remit it to him at Wilmington as you judge best.
          Lt. Richardson Richmond being at New Brunswick is directed to apply to you in person.
          With great consideration I am Sir Yr. Obed Ser—
          Caleb Swan Esqr Pay Master G
        